Citation Nr: 0109016	
Decision Date: 03/27/01    Archive Date: 04/03/01

DOCKET NO.  00-05 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under 38 U.S.C.A. § 1318.


WITNESSES AT HEARINGS ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1944 to 
November 1945; he died in June 1996 at age 77; the appellant 
is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from Department of Veterans Affairs (VA) Manila Regional 
Office (RO) rating decisions which denied service connection 
for the cause of the veteran's death in November 1996, and in 
June 1999, denied entitlement to DIC benefits under 
38 U.S.C.A. § 1318.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) became law, redefining the obligations 
of VA with respect to the duty to assist and enhancing the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminates the concept of a well-grounded claim and 
supersedes the decision of the U.S. Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

To establish service connection for the cause of the 
veteran's death, it must be shown that a disability incurred 
in or aggravated by service either caused or contributed 
substantially or materially to the cause of death.  
38 U.S.C.A. § 1310.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  Service-connected diseases or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there were resulting debilitating 
effects and general impairment of health to an extent that 
would render the person materially less capable of resisting 
the effects of other disease or injury primarily causing 
death.  38 C.F.R. § 3.312(c)(1), (3).

During the veteran's lifetime, service connection was in 
effect for residuals shell fragment wounds to his lower 
extremities and sciatic nerve injury sustained in World War 
II combat.  Over the years since separation from service, the 
rating of his service-connected disabilities was periodically 
readjusted to reflect the severity of impairment resulting 
therefrom.  The most recent RO rating decisions addressing 
his service-connected disability, issued during his lifetime, 
were in September 1995 and March 1996.  By rating decision in 
September 1995, the RO increased the combined rating of all 
his service-connected disabilities from 60 to 80 percent, 
effective December 21, 1994, the date of receipt of his 
increased rating claim (the prior 60 percent rating had been 
in effect since June 1968).  By rating decision in March 
1996, the RO awarded a total disability rating based on 
individual unemployability due to service-connected 
disability, effective December 21, 1994, the date of receipt 
of the increased rating claim.  The veteran did not appeal 
the aforementioned September 1995 or March 1996 RO rating 
decisions.  

The veteran's death certificate reveals that he died on June 
[redacted], 1996 at age 77.  The condition causing his death is 
listed as cardiorespiratory arrest, secondary to long-
standing pneumonia (bilateral) due to being a prolonged 
bedridden patient due to debilitating injury on legs 
(shrapnel) sustained in World War II.

The entire claims file includes many VA and private medical 
records (including periodic VA compensation and pension 
examination reports), from June 1949 to June 1996, 
documenting treatment for numerous symptoms and impairment 
including those specifically related to the service-connected 
disabilities.  

In conjunction with her claim for DIC benefits, the appellant 
repeatedly suggested that the veteran was bedridden for a 
number of years prior to his death, contending that his 
overall disability and inability to function properly were 
the result of his service-connected disabilities.  She 
suggested that his service-connected disabilities contributed 
to the cause of his death.

In June 2000, the RO requested a VA physician to review the 
claims file in an attempt to determine whether there was a 
causal relationship between the cause of the veteran's death 
and his active service period, any incident occurring 
therein, or his service-connected disabilities.  

In July 2000, a VA physician rendered a very brief opinion 
providing, in its entirety, the following: "[f]rom the 
information gathered, the main cause of death is Myocardial 
infarction which was aggravated by the pneumonia and the 
episode of hypoglycemia.  The service connected disabilities 
which can limit the patient's mobility cannot directly 
contribute to the immediate cause of death during the 
patient's last confinement."

The Board finds the aforementioned July 2000 VA medical 
opinion inadequate for a complete and equitable resolution of 
the appellant's appeal, particularly in view of the lengthy 
record documenting frequent medical treatment over the years, 
and the clinical findings recorded in the veteran's death 
certificate, as indicated above.  It is noted that neither 
the appellant nor the Board may make medical determinations, 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are 
fully satisfied.

2.  The RO should forward the entire 
claims file to a VA physician (other 
than the physician who prepared the July 
2000 opinion) for an opinion as to 
whether it is as likely as not that the 
veteran's cardiorespiratory arrest 
secondary to long-standing bilateral 
pneumonia was incurred in service, 
and/or whether there was an etiological 
relationship between the cause of his 
death and his service-connected 
disabilities.  The entire claims file 
must be made available to the examiner 
for review in conjunction with the 
foregoing opinion, and the medical 
opinion report must reflect a review of 
the pertinent evidence of record.  Any 
opinion expressed must be accompanied by 
a complete rationale.  If any of the 
foregoing cannot be determined, the 
physician should so state for the 
record.

3.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should re-
adjudicate the issue of entitlement to 
the cause of the veteran's death and DIC 
benefits under 38 U.S.C.A. § 1318.

4.  The RO should carefully review the 
medical opinion report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the benefits sought on appeal are not granted, the 
appellant should be provided a supplemental statement of the 
case and afforded an opportunity to respond.  The case should 
then be returned to the Board for review.  The appellant has 
the right to submit additional evidence and argument on the 
matters remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


